DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2, line 11 recites “the PCC”; however, there is no point of common coupling (PCC) previously recited in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 4-5, 10, 12-13, 15, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FENG et al. (US 2008/0062724).
With respect to claims 2, 17, FENG discloses a compensator, comprising: an energy storage device (battery 2, figure 2); a two-stage bi-directional direct current (DC)-DC converter coupled to the energy storage device (figures 8-9 discloses bidirectional DC/DC converter 11 having two stages), wherein when the energy storage device is discharged, the two-stage bi-directional DC-DC converter steps up a voltage, and when the energy storage device is charged, the two-stage bi-directional DC-DC 
the multi-level inverter outputs an alternating current (AC) voltage (DC/AC inverter 12, figures 3-4, disclose that the inverter is connected to the bi-direction DC-DC converter and a point of common coupling 13); and a controller coupled to the multi-level inverter, wherein the controller controls the AC voltage to generate or absorb reactive power to achieve a power factor equal to or approximately equal to unity at the PCC (paragraph 0031, figures 5-6 and abstract discloses controlling power conditioner 1 for the purpose of power factor correction at a point between load 3, AC side 13 an switch 5).
With respect to claim 4, FENG discloses the compensator according to claim 2, wherein the two-stage bi-directional DC-DC converter includes a first stage that generates a first DC voltage and a second stage that generates a second DC voltage greater than the first DC voltage.  Figures 2, 8-9 discloses DC/DC converter having a transformer with primary and secondary sides.
With respect to claim 5, FENG discloses the compensator according to claim 4, wherein a positive terminal of the two-stage bi-directional DC-DC converter and a positive terminal of the multi-level inverter are electrically coupled to a common positive bus. Figure 4 discloses positive and negatives terminals of DC/DC converter 11 and inverter 12 connected.
With respect to claim 10, FENG discloses the compensator according to claim 4, wherein the multi-level inverter converts the second DC voltage into a third voltage that is an AC voltage less than the second DC voltage.  Abstract, paragraph 0002 discloses 
With respect to claim 12, FENG discloses the compensator according to claim 2, wherein the two-stage bi-directional DC-DC converter allows a flow of active and reactive power in a first direction from the energy storage device to the multi-level inverter and in a second direction from the multi-level inverter to the energy storage device.  Figure 4 discloses bidirectional power flow from the energy storage and to the energy storage.
With respect to claims 13, 15, FENG discloses the compensator according to claim 2, wherein the energy storage device is a low voltage energy storage device, wherein the energy storage device is a battery, an ultra-capacitor, or a battery and an ultra-capacitor electrically coupled to one another. See low voltage energy storage device/battery unit 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over FENG et al. (US 2008/0062724).

FENG discloses a battery 2, a utility 4 for providing power to a load 3. It would have been obvious to a person having ordinary skill in the art to have modify FENG and include a medium AC voltage of about 3.3kv and about 18kv and a battery low voltage of about 700V and about 1200V, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 6-9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over FENG et al. (US 2008/0062724) in view of Nielsen (US 2011/0280055).
With respect to claims 6-8, FENG discloses the compensator according to one of the claims; except for, wherein the first stage includes two levels and the second stage includes more than two levels, wherein the second stage includes three levels or five levels, wherein the two-stage bi-directional DC-DC converter includes switches that define the levels of the first and second stages and capacitors coupled together in a flying capacitor topology having a common negative bus.
Nielsen discloses in figures 7, 11-12 power converters with plural stages including plurality of switches and capacitors for power conversion.
It would have been obvious to a person having ordinary skill in the art to have modify FENG and include the plural stage conversion device of Nielsen, for the purpose of increasing power efficiency, for example, paragraph 0018.

With respect to claim 16, FENG discloses the compensator according to claim 2; except for; wherein the multi-level inverter includes more than two levels.
Nielsen discloses in figure 2 an inverter with three levels including plurality of switches for power conversion.
It would have been obvious to a person having ordinary skill in the art to have modify FENG and include the plural level conversion device of Nielsen, for the purpose of increasing power efficiency, for example, paragraph 0018.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,774,190. Although the claims at issue are not identical, they are not patentably distinct from each other because.
With respect to claims 2-16, claims 1-14 of U.S. Patent No. 9,774,190 disclose all the limitations of claims 2-16.
With respect to claims 17-19, claims 15-16 of U.S. Patent No. 9,774,190 disclose all the limitations of claims 17-19.

Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,951,032. Although the claims at issue are not identical, they are not patentably distinct from each other because.
With respect to claims 2-16, claims 1-15 of U.S. Patent No. 10,951,032 disclose all the limitations of claims 2-16.
With respect to claims 17-19, claims 16-18 of U.S. Patent No. 9,774,190 disclose all the limitations of claims 17-19.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS AMAYA/Primary Examiner, Art Unit 2836